Writ of Mandamus l)enied, Opinion issued December 20              ,2012




                                              in The
                                  (Ltnitrt nf .\pprats
                         Ftft1! 11EitttCt ut IJXLt it Oattas
                                       No. 05-12-01 706-CV


                              IN RE MARK D. PACKER, Relator


                    Original Proceeding from the County Court at Law No. 3
                                     1)allas County, Texas
                             Trial Court Cause No. CC-11-06711-C


                              MEMORANDUM OPINION
                          Before Justices O’Neill, Francis, and Murphy
                                   Opinion by Justice Francis

       Relator contends the trial judge erred in ordering discovery and assessing sanctions. The

facts and issues are well known to the parties, so we need not recount them herein. Based on the

record before us, we conclude relator has not shown he is entitled to the relief requested. See TEx.

R. App. P. 52.8(a); Walker v Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig. proceeding).

Accordingly, we DENY relator’s petition for writ of mandamus and emergency motion for

temporary relief.




                                                     JUSTICE
121706F.P05